— In an action to recover damages for goods sold and delivered, the defendant Alan Fishel appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (Jiudice, J.), dated April 18, 1985, as granted that branch of the plaintiffs motion which was for summary judgment as against him and denied his cross motion for summary judgment.
Order affirmed insofar as appealed from, without costs or disbursements.
The defendant Fishel failed to raise any triable issues of fact, by proof in evidentiary form, as to his personal liability to the plaintiff or as to the corporate defendant’s liability to the plaintiff for goods sold and delivered to it. Accordingly, the order is affirmed insofar as it is appealed from (see, Indig v Finkelstein, 23 NY2d 728). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.